Title: To James Madison from Robert Bowie, 17 October 1804 (Abstract)
From: Bowie, Robert
To: Madison, James


17 October 1804, “In Council Annapolis.” “We have the Honor to transmit to you inclosed a letter containing a Certificate of the Election of a Representative of the fourth District of this State in the Congress of the United States to supply the occasioned by the death of the Honble Daniel Heister which you will be pleased to deliver to the House of Representatives when they shall be assembled.”
